Per Curiam.
This is applicant’s fourth visit to this Court. The circumstances attendant upon the others will be found in Midgett v. Warden, 229 Md. 617, 182 A. 2d 52 (1962); Midgett v. State, 223 Md. 282, 164 A. 2d 526 (1960); Midgett v. State, 216 Md. 26, 139 A. 2d 209 (1958).
Along the way applicant also found time for five habeas corpus petitions and a visit to the Federal courts. Midgett v. Warden, Maryland State Penitentiary, 217 F. Supp. 843 (D. Md. 1963), aff'd 329 F. 2d 185 (4th Cir. 1964).
In the course of a long, careful, comprehensive opinion Judge Harris, who presided at the hearing below, remarked:
“In an all-out effort to settle petitioner’s contentions with as much finality as is possible under present judicial concepts of alleged constitutional rights violations, this Court held four separate and public court hearings, on May 8, June 9, and November 27, 1964, and March 18, 1965. * * * Petitioner was represented at all hearings by his Court-appointed attorney, Melvin Rankin, Esq.”
*733For the reasons set forth in the opinion of Judge Harris, the application for leave to appeal is denied.

Application denied.